Makar, J., dissenting.
The hearing officer in this case read the petitioner's factual allegations too narrowly in concluding that no factual issues exist and that the only issue presented is "strictly a matter of law." Rather, Petitioner says he was transferred from one institution to another, and was thereafter in lockdown for ten days, resulting in denial of access to his "legal work," which may include legal papers, correspondence, orders, and so on. The current record fails to establish when Petitioner received the order at issue he seeks to appeal; presumably some mail log exists to show when he received it. Because the trial court deemed the matter a purely legal issue, no factual findings were made on this important factual point. For these reasons, an amended Staley order is appropriate.